Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 2, 2013

                                           No. 04-13-00335-CR

                                IN RE Sebastian Perez HERNANDEZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Catherine Stone, Chief Justice
                 Sandee Bryan Marion, Justice
                 Patricia O. Alvarez, Justice

       On June 27, 2013, relator filed a supplemental petition for writ of mandamus. The court
has considered relator’s petition and is of the opinion that relator is not entitled to the relief
sought. Accordingly, relator’s supplemental petition for writ of mandamus is DENIED. See
TEX. R. APP. P. 52.8(a).

           It is so ORDERED on July 2, 2013.


                                                                    _____________________________
                                                                    Catherine Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2013.



                                                                    _____________________________
                                                                    Keith E. Hottle
                                                                    Clerk of Court



           1
           This proceeding arises out of Cause No. 2012CR2447; 2012CR2448, styled The State of Texas v.
Sebastian Perez Hernandez, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray
Olivarri presiding.